PER CURIAM:
Sherrod V. Bright appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We *244have reviewed the record and find no reversible error. Accordingly, we deny Bright’s motion to consolidate and affirm for the reasons stated by the district court. Bright v. U.S. Dep’t of Justice Drug Enforcement Admin., No. 4:07-cv-03002-TLW, 2008 WL 4335535 (D.S.C. Sept. 16, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.